[Cite as State v. Jennings , 2018-Ohio-4967.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                     :

                 Plaintiff-Appellee,               :            No. 18AP-338
                                                              (C.P.C. No. 14CR-5114)
v.                                                 :
                                                         (ACCELERATED CALENDAR)
Jordon M. Jennings,                                :

                 Defendant-Appellant.              :



                                            D E C I S I O N

                                    Rendered on December 11, 2018


                 On brief: Ron O'Brien, Prosecuting Attorney, and Michael P.
                 Walton, for appellee. Argued: Michael P. Walton.

                 On brief: Priya D. Tamilarasan, for appellant.

                  APPEAL from the Franklin County Court of Common Pleas

LUPER SCHUSTER, J.
        {¶ 1} Defendant-appellant, Jordon M. Jennings, appeals from a decision and entry
of the Franklin County Court of Common Pleas denying his motion to terminate
commitment. For the following reasons, we affirm.
I. Facts and Procedural History
        {¶ 2} Jennings had a lengthy criminal history that predated the case below. In
February 2005, under Franklin C.P. No. 04CR-7849, the trial court found Jennings not
guilty by reason of insanity of one count of second-degree burglary and ordered Jennings
committed to Twin Valley Behavioral Healthcare ("Twin Valley"). Eventually, on April 16,
2007, Jennings was placed on conditional release.
        {¶ 3} Jennings was indicted on new charges on November 3, 2008, under Franklin
C.P. No. 08CR-7876, and, after the trial court specifically found Jennings competent to
No. 18AP-338                                                                                 2


stand trial in this case, Jennings ultimately entered a guilty plea to one count of having a
weapon while under disability in violation of R.C. 2923.13, a third-degree felony. The trial
court sentenced Jennings, on September 14, 2009, to five years of community control.
       {¶ 4} However, on April 21, 2010, the trial court revoked Jennings' community
control due to a violation and sentenced him to three years' incarceration. During this
sentence, the trial court suspended Jennings' conditional release under case No. 04CR-
7849. Upon completion of his prison sentence, Jennings was released back to Twin Valley.
In August 2013, the trial court conducted a hearing where it again placed Jennings on
conditional release under case No. 04CR-7849.
       {¶ 5} Approximately one year later, on August 7, 2014, the trial court conducted a
hearing regarding Jennings' commitment pursuant to case No. 04CR-7849. The trial court
determined Jennings was arrested on July 12, 2014 for four traffic-related offenses,
including operating a vehicle while intoxicated, in violation of the terms of his conditional
release. The trial court ordered Jennings be released back to Twin Valley and continue his
conditional release.
       {¶ 6} In the present case, by indictment filed September 25, 2014, the state charged
Jennings with one count of having a weapon while under disability in violation of R.C.
2923.13, a third-degree felony. On February 18, 2015, the trial court found Jennings not
guilty by reason of insanity and, on March 2, 2015, ordered Jennings to be committed to
the Twin Valley's Civil Unit. The trial court issued several additional entries clarifying that
the parties agreed that Jennings' commitment would not commence until October 17, 2016,
the day that his supervision from case No. 04CR-7849 would expire.
       {¶ 7} On March 21, 2018, Jennings filed a motion to terminate commitment,
arguing the trial court no longer retained jurisdiction over him because more than three
years had passed since the date the trial court found him not guilty by reason of insanity
and ordered him to be committed to Twin Valley, the length of time for the maximum
prison term for the underlying offense. The state opposed the motion. In a May 10, 2018
decision, the trial court denied Jennings' motion, finding it still retained jurisdiction over
him and noting that the parties agreed that his commitment did not begin until October 17,
2016. Jennings timely appeals.
No. 18AP-338                                                                                3


II. Assignment of Error
       {¶ 8} Jennings assigns the following error for our review:
              The trial court committed reversible error by denying
              defendant's motion to terminate commitment and finding that
              the trial court retains jurisdiction over the appellant.

III. Analysis
       {¶ 9} In his sole assignment of error, Jennings argues the trial court erred in failing
to grant his motion to terminate commitment. More specifically, Jennings asserts the trial
court lost jurisdiction to continue his commitment on March 2, 2018, a date corresponding
to the maximum possible prison sentence for the underlying offense calculated from the
trial court's initial entry of March 2, 2015 finding him not guilty by reason of insanity and
ordering him committed to Twin Valley. An appellate court reviews de novo the question
of whether a court of common pleas possesses subject-matter jurisdiction.            State v.
Conway, 10th Dist. No. 12AP-412, 2013-Ohio-3741, ¶ 9, citing Clifton Care Ctr. v. Ohio
Dept. of Job & Family Servs., 10th Dist. No. 12AP-709, 2013-Ohio-2742, ¶ 9.
       {¶ 10} R.C. 2945.40 authorizes the commitment of an offender found not guilty by
reason of insanity. Once an offender has been committed pursuant to R.C. 2945.40, the
trial court retains continuing jurisdiction over the offender subject to the terms of R.C.
2945.401. See State v. Williams, 126 Ohio St.3d 65, 2010-Ohio-2453, ¶ 16. As relevant,
R.C. 2945.401(J) provides:

              (1) A defendant or person who has been committed pursuant to
              * * * [R.C. 2945.40] continues to be under the jurisdiction of
              the trial court until the final termination of the commitment.
              For purposes of division (J) of this section, the final
              termination of a commitment occurs upon * * * :

                     ***

                     (b) The expiration of the maximum prison term or term
                     of imprisonment that the defendant or person could
                     have received if the defendant or person had been
                     convicted of the most serious offense with which the
                     defendant or person is charged or in relation to which
                     the defendant or person was found not guilty by reason
                     of insanity[.]
No. 18AP-338                                                                                  4


       {¶ 11} Here, there is no dispute that Jennings was found not guilty by reason of
insanity of one count of having a weapon while under disability, as stated in R.C. 2923.13,
a third-degree felony. Pursuant to R.C. 2929.14(A)(3)(b), the maximum prison term that
can be imposed for third-degree felony having a weapon while under disability is 36
months. The issue before us, then, is whether the 36-month time frame begins to run from
the trial court's finding of not guilty by reason of insanity or whether it does not begin until
the expiration of Jennings' commitment in case No. 04CR-7849, as the parties agreed and
as the trial court ordered in its March 17, 2015 amended entry.
       {¶ 12} There is nothing in the plain language of R.C. 2945.401(J)(1)(b) directly
answering that question. Jennings argues that allowing the trial court to delay the start of
his commitment in this case is akin to imposing consecutive "sentences" of commitment.
Jennings relies on the Fifth District Court of Appeals' decision in State v. Bai, 5th Dist. No.
1999-CA-00152 (Nov. 1, 1999) for the proposition that a trial court cannot order
consecutive terms of commitment.
       {¶ 13} However, Bai is distinguishable from the present case. In Bai, the defendant
entered two separate pleas of not guilty by reason of insanity under two separate
indictments. The trial court, in a combined proceeding, ordered the defendant committed
for the maximum possible prison term relative to the most serious offense in each case and
ordered those terms of commitment to run consecutively. On appeal, the Fifth District
concluded the plain language of R.C. 2945.401(J) allowed the term of commitment to be
equal to the maximum prison sentence possible only for the most serious "offense,"
singular, with which the defendant was charged. Stated another way, Bai involved multiple
pending indictments brought to the trial court before the trial court had the opportunity to
enter a finding of not guilty by reason of insanity in any particular case. By contrast here,
Jennings had been adjudicated not guilty by reason of insanity and ordered committed
under case No. 04CR-7849 in 2005, more than nine years before the indictment in the
present case, and the court neither combined the cases nor ordered the commitment to be
run consecutively. Thus, we find Bai does not apply to the present case.
       {¶ 14} Turning back to the plain language of the statute, there is nothing in R.C.
2945.401(J)(1)(b) that would prohibit a court from ordering the period of commitment to
begin on a date different than the date the court makes the finding of not guilty by reason
No. 18AP-338                                                                                 5


of insanity. Importantly, R.C. 2945.401(J)(1)(b) defines the duration of the trial court's
continuing jurisdiction over a person who "has been committed." (Emphasis added.)
Similarly, there is no requirement in R.C. 2945.40 requiring the date of commitment to
begin on the same date as the adjudication of not guilty by reason of insanity.
       {¶ 15} Though we are mindful that persons found not guilty by reason of insanity
have not been "convicted" of a criminal offense, we nonetheless look to criminal conviction
and sentencing by way of analogy. See State v. Tuomala, 104 Ohio St.3d 93, 2004-Ohio-
6239, ¶ 32 ("individuals who have been found not guilty by reason of insanity and who are
committed to a mental health facility * * * have not been convicted of a crime nor sentenced
therefor"). Generally, trial courts are afforded latitude in determining the start date of the
execution of a sentence. See, e.g., State v. Fares, 7th Dist. No. 15 MA 0201, 2016-Ohio-
8555 (allowed defendant to serve sentence only on five consecutive weekends); State v.
Dawkins, 8th Dist. No. 88022, 2007-Ohio-1006, ¶ 16 (trial courts have the ability to
exercise discretion in delaying the start date for serving a sentence, including to give
defendants "the opportunity to tend to personal and family matters before serving their
sentences").
       {¶ 16} Again, though we recognize commitment pursuant to R.C. 2945.40 is not the
same as a criminal conviction and sentence, we find the analogy persuasive. If a trial court
has discretion to determine the start date of a criminal sentence, and if the length of a trial
court's continuing jurisdiction pursuant to R.C. 2945.401(J)(1)(b) is the same as the
maximum possible criminal sentence possible for the offense, then it follows that the trial
court should similarly have discretion to determine the start date of commitment. This is
especially true where, as here, the parties all agreed on the delayed start date for the
commitment. Thus, because the parties agreed to the delayed start date and because
nothing in R.C. 2945.401 expressly provides that the finding of not guilty by reason of
insanity begins the period of continuing jurisdiction or prohibits a trial court from starting
the commitment on a date other than the date of the trial court's finding that Jennings was
not guilty by reason of insanity, we conclude the trial court did not err in denying Jennings'
motion to terminate commitment.
       {¶ 17} We overrule Jennings' sole assignment of error.
No. 18AP-338                                                                       6


IV. Disposition
      {¶ 18} Based on the foregoing reasons, the trial court did not err in denying
Jennings' motion to terminate commitment. Having overruled Jennings' sole assignment
of error, we affirm the judgment of the Franklin County Court of Common Pleas.
                                                                   Judgment affirmed.

                       BROWN, P.J., and DORRIAN, J., concur.